United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
S.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Bronx, NY, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1843
Issued: April 19, 2013

Case Submitted on the Record

DECISION AND ORDER

Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 29 2012 appellant, through her attorney, filed a timely appeal from the
June 21, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on November 28, 2008.
FACTUAL HISTORY
This case was previously on appeal before the Board. In a decision dated December 22,
2010, the Board found that appellant did not meet her burden of proof to establish that she
1

5 U.S.C. § 8101 et seq.

sustained a traumatic injury in the performance of duty on November 28, 2008.2 The Board
found that the medical evidence was insufficient to establish that her employment duties on that
date caused an injury. The facts of the case, as set forth in the prior decision, are incorporated by
reference.
By letter received November 11, 2011, appellant’s
reconsideration and submitted additional medical evidence.

representative

requested

In a January 21, 2011 report, Dr. Lucas Bottcher, a chiropractor, noted that appellant was
examined on December 8, 2008 for examination of injuries related to an incident on
November 28, 2008. He advised that radiographic examination of the cervical spine revealed
subluxation of the cervical spine, a loss of the cervical lordosis and C4 disc space narrowing and
the lumbar spine revealed subluxation and dextroscoliosis and disc space narrowing at L4-5 and
L5-S1. Dr. Bottcher indicated that the injuries appellant sustained were a competent producing
cause of the diagnoses which included: cervicalgia at C2-3, C3-4, C4-5 and C5-6 degenerated
discs with disc herniations approximately two millimeters with cord impingement and flattening,
reversal of the cervical lordosis, bilateral cervical radiculopathy of C6; right S1 lumbar
radiculopathy/right sciatica; degenerative disc at L4-5, low back syndrome, small joint effusion
-- right shoulder and fluid surrounding the bicipital tendon of the right shoulder. Appellant
reported that she had chronic neck and lower back pain, pain radiating towards her right
shoulder; numbness/tingling in her right hand and lower back pain radiating into her right foot.
Dr. Bottcher advised that appellant had a permanent restriction of ranges of motion to the
cervical and lumbar regions as indicated. He opined that “in my professional opinion, the
injuries sustained are causally related to the accident. There are permanent significant residuals
that are affecting appellant’s ability to perform all of her previous routine activities of daily and
social living.” Dr. Bottcher advised that appellant reached maximum medical improvement.
The record also contains numerous treatment notes dating from November 18, 2011 to May 18,
2012 from Dr. Bottcher.
In an April 22, 2011 report, Dr. Jacob Nir, a physiatrist, noted appellant’s history of
injury and treatment which included that on November 28, 2008 while working, cleaning and
lifting patients, she had low back pain at the end of her shift. He stated that she had a prior
injury on August 12, 2007 in which appellant slipped on a wet surface, fell backwards and broke
her fall with her right wrist, arm and shoulder.
Dr. Nir indicated that appellant injured her neck, right shoulder and low back. He
advised that x-rays showed subluxations of the cervical spine, loss of cervical lordosis and C3-4
disc space narrowing as well as lumbar subluxation, dextrascoliosis and disc space narrowing at
L4-5 and L5-S1. Dr. Nir indicated that appellant was totally disabled as a result of these injuries.
He opined that “[i]n my professional opinion, the injuries are causally related to the accident of
November 28, 2008.” In an April 22, 2011 electromyography (EMG) scan, Dr. Nir diagnosed
bilateral L5-S1 lumbar radiculopathy/ sciatica.

2

Docket No. 10-490 (issued December 22, 2010). On November 28, 2008 appellant alleged that she injured her
right shoulder and back after turning and pulling patients.

2

By decision dated June 21, 2012, OWCP denied modification of the October 21, 2009
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.6 In some traumatic injury cases, this component can
be established by an employee’s uncontroverted statement on the Form CA-1.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
Appellant alleged that on November 28, 2008 she was turning and pulling patients when
she felt a pop in the right shoulder and felt pain in the back the next day. The Board previously
found that the claim had not been established because the medical evidence was insufficient to
establish the second component of fact of injury, that the November 28, 2008 employment

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
7

John J. Carlone, 41 ECAB 354 (1989).

8

See id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

incident caused an injury. The medical reports of record do not establish that turning and pulling
of patients on November 28, 2008 caused an injury.
Appellant provided reports and treatment notes dating from November 18, 2011 to
May 8, 2012 from Dr. Bottcher, a chiropractor. In his January 21, 2011 report, Dr. Bottcher
noted that appellant was examined for injuries related to an incident on November 28, 2008. He
determined that x-rays of the cervical spine revealed a subluxation, loss of the cervical lordosis
and C3-C4 disc space narrowing. Dr. Bottcher also indicated that x-rays of the lumbar spine
revealed subluxation and dextroscoliosis and disc space narrowing at L4-L5 and L5-S1.10 He
opined that the injuries appellant sustained were a competent producing cause of appellant’s
diagnoses, stating that it was his “professional opinion, the injuries sustained are causally related
to the accident.” While Dr. Bottcher diagnosed cervical and lumbar subluxation based on x-ray
and is a physician with respect to these conditions,11 he provided an opinion on conditions other
than subluxations of the spine, for which he is not considered to be a physician under FECA.12
Furthermore, with regard to the subluxations, he only offered a conclusory opinion on causal
relationship. Dr. Bottcher’s opinion is of diminished probative value as he did not explain the
reasons why the spinal subluxations were caused or aggravated by turning and pulling patients
on November 28, 2008.
In an April 22, 2011 report, Dr. Nir noted appellant’s history of injury and treatment. He
advised that x-rays revealed subluxations of the cervical spine, loss of cervical lordosis and C3-4
disc space narrowing. Dr. Nir also determined that the lumbar spine revealed subluxation and
dextrascoliosis and disc space narrowing L4-5 and L5-S1. He indicated that appellant was
totally disabled from working as a result of these injuries. Dr. Nir opined that “[i]n my
professional opinion, the injuries are causally related to the accident of November 28, 2008.”
However, he did not explain how he arrived at this conclusion. A physician’s opinion on causal
relationship between a claimant’s disability and an employment injury is not conclusive simply
because it is rendered by a physician. To be of probative value, the physician must provide
rationale for the opinion reached. Where no such rationale is present, the medical opinion is of
diminished probative value.13
Appellant also submitted other medical reports including reports of diagnostic testing.
However, these reports did not address the employment incident of November 28, 2008 as a
cause of the conditions at issue. Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal

10

The Board notes that section 8101(2) of FECA provides that the term physician includes chiropractors only to
the extent that their reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2).
11

OWCP’s regulations define subluxation to mean an incomplete dislocation, off-centering, misalignment,
fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See 20 C.F.R. § 10.5(bb).
12

Jay K. Tomokiyo, 51 ECAB 361 (2000).

13

T.M., Docket No. 08-975 (issued February 6, 2009).

4

relationship.14 For these reasons, appellant has not established that the November 28, 2008
employment incident caused or aggravated a diagnosed medical condition.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 21, 2012 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: April 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

14

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

